  Case 2:20-cv-03651-CCC-MF Document 1 Filed 04/03/20 Page 1 of 7 PageID: 1



 Gregory J. Bevelock
 BEVELOCK & FISHER LLC
 14 Main St., Suite 200
 Madison, NJ 07940
 Tel: (973) 845-2999
 Fax: (973) 845-2797
 gbevelock@bevelocklaw.com

Attorneys for Petitioner
JSC United Chemical Company Uralchem

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY


In re Ex Parte Application of JSC UNITED
CHEMICAL COMPANY URALCHEM for an                                    Case No. 20 Misc. _____
Order to Conduct Discovery for Use in Foreign
Proceedings Pursuant to 28 U.S.C. § 1782.




       EX PARTE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C.
       § 1782 TO CONDUCT DISCOVERY FOR USE IN A FOREIGN PROCEEDING

       Petitioner, JSC United Chemical Company Uralchem (“Uralchem”), respectfully asks

this Court to grant the Order attached as Exhibit “A” to the Declaration of Gregory Bevelock,

dated April 3, 2020 (“Bevelock Declaration”), which grants Petitioner leave, pursuant to 28

U.S.C. § 1782 and Rules 26 and 45 of the Federal Rules of Civil Procedure, to serve TD Bank,

National Association, 1100 Lake Street, Ramsey, NJ 07446; TD Bank, NA, 6 Grove Street,

Cherry Hill, NJ 08002; TD Bank, NA, 101 Haddonfield Road, Cherry Hill, NJ 08002; TD Bank,

NA, 357 Kings Highway N, Cherry Hill, NJ 08034; TD Bank, NA, 1701 Route 70 East, Cherry

Hill, NJ 08003; TD Bank, NA, 1506 Berlin Road, Cherry Hill, NJ 08003; TD Bank, NA, 101

Springdale Road, Cherry Hill, NJ 08003; and TD Bank, National Association, 63 W Allendale

Ave., Allendale, NJ 07401 (the “New Jersey Banks”) with the subpoena attached as Exhibit “B”

to the Bevelock Declaration.
  Case 2:20-cv-03651-CCC-MF Document 1 Filed 04/03/20 Page 2 of 7 PageID: 2



           The requested relief is necessary for the purpose of obtaining limited, but necessary,

discovery in connection with an anticipated proceeding in Russia (the “Foreign Proceeding”).

The Foreign Proceeding will be brought by Petitioner in its capacity as a shareholder of

Togliattiazot (“TOAZ”) against individuals who exercised de facto control over TOAZ and, in

that capacity, executed a scheme to divert profits from TOAZ’s minority shareholders. Based

upon the Declaration of Andrey Ermizin, attached as Exhibit “C” to the Bevelock Declaration,

and the accompanying Memorandum of Law to this Application, the Court should grant this

Application ex parte. Although Petitioner requests ex parte relief, Petitioner does not request that

this matter be sealed by the Court.

           The New Jersey Banks are the entities to be subpoenaed for documents, which, as set

forth in more detail below and in the accompanying Memorandum of Law, Petitioner seeks for

use in the Foreign Proceeding. Petitioner believes that the documents sought will further the

Foreign Proceeding by assisting the Petitioner to trace and recover assets due to it from majority

shareholders and management of TOAZ and others who profited from the scheme to divert

profits from TOAZ shareholders.

    A. Background

           Petitioner Uralchem is a joint-stock company incorporated in Russia that produces

ammonium nitrate and nitrogen fertilizers. Ermizin Decl. ¶ 4. In 2008, Uralchem became a

minority shareholder in TOAZ, a Russian company that is among the top ammonia producers in

the world. Id. ¶ 5. Uralchem currently holds approximately 10% of TOAZ shares. Id. Mr. Vladimir

Makhlai and Mr. Sergei Makhlai have de facto control over TOAZ, and, together with their family

members and associates, control about 84 % of TOAZ shares through a number of legal entities.

Id. ¶ 7.



                                                    2
  Case 2:20-cv-03651-CCC-MF Document 1 Filed 04/03/20 Page 3 of 7 PageID: 3



TOAZ’s Below-Market Sales Scheme

       A number of Russian court decisions where TOAZ was held liable for non-payment of

taxes have made clear that, for a period of at least five years, majority shareholders and

management of TOAZ were diverting profits from TOAZ by selling TOAZ’s products to a Swiss

trading company, Nitrochem Distribution AG (“Nitrochem”), at artificially low cost. Id. ¶ 8.

Nitrochem would in turn resell the products at market value. Id. As a result of this scheme, profits

were accumulated by Nitrochem rather than TOAZ. Id.

Criminal and Tax Proceedings in Russia against TOAZ

       Russian tax authorities found that, through TOAZ’s artificially low export prices, TOAZ

had unlawfully evaded significant amounts of profit tax owed to the Russian government between

2009 and 2013. Id. ¶ 9. TOAZ unsuccessfully sought to challenge these findings in a series of legal

proceedings before Russian courts. Id. ¶ 10. These courts affirmed the Russian tax authorities’

findings and found that, while trading with Nitrochem, TOAZ had diminished its export prices by

approximately 9.8 billion RUB (approximately US $150 million). Id. ¶ 11. These court

proceedings also established that TOAZ and Nitrochem belonged to one group of companies

controlled, inter alia, by Mr. Vladimir Makhlai and Mr. Sergei Makhlai. Id. ¶ 12. Criminal charges

for fraud were brought against, inter alia, Mr. Sergei Makhlai and Mr. Vladimir Makhlai for their

role in this below-market export scheme, and on November 26, 2019, a criminal court in Russia

found Mr. Sergei Makhlai and Mr. Vladimir Makhlai, among others, guilty of fraud and dismissed

all appeals of this judgment. Id. ¶ 13. The court sentenced the defendants to a term of imprisonment

and ordered them to compensate the victims of the TOAZ-Nitrochem Scheme for the harm they

caused between 2009 and 2012. Id. However, as of today, the court-ordered compensation has not

been paid. Id.



                                                 3
  Case 2:20-cv-03651-CCC-MF Document 1 Filed 04/03/20 Page 4 of 7 PageID: 4



    B. The Foreign Proceeding

        Uralchem anticipates commencing legal proceedings in Russia against TOAZ’s

management and de facto management in order to recover damages suffered by Uralchem because

of the above-described fraudulent scheme. Id. ¶ 14. Uralchem now seeks discovery pursuant to 28

U.S.C. § 1782 for use in that anticipated proceeding. Uralchem plans to commence a civil case

under Article 71 of the Russian Law on Joint Stock Companies and Article 53.1 of the Russian

Civil Code, which provide that a company’s management—including a person having de facto

control over a company—may be liable to shareholders for losses caused to the company by them.

Id. ¶¶ 15, 16.

Discovery Obtained from UBS Stamford

        For the duration of the above-described scheme, Nitrochem was re-selling the TOAZ

products it acquired at artificially low prices to third parties at market rates. Id. ¶ 19. Nitrochem

often received payment for these products in U.S. dollars. Id. Invoices and payment confirmations

obtained in the criminal proceedings brought against, inter alia, Mr. Sergei Makhlai and Mr.

Vladimir Makhlai in Russia show that while these payments were ultimately credited to

Nitrochem’s Swiss bank account with UBS AG (Switzerland), they passed through a bank account

at UBS Stamford. Id. ¶ 20. UBS Stamford, therefore, possessed information regarding Nitrochem’s

U.S. dollar transactions, including as part of the above-described scheme. Id. ¶ 20.

        On November 22, 2019, the United States District Court for the District of Connecticut

granted Uralchem’s petition, brought pursuant to 28 U.S.C. § 1782, for subpoenas to obtain

discovery of data concerning wire transfers sent or received by Nitrochem that passed through the

Stamford bank branch of UBS AG, located at 677 Washington Boulevard, Stamford CT 06902

(“UBS Stamford”). See In re Ex Parte Application of JSC United Chem. Co. Uralchem, 19 Civ.



                                                 4
  Case 2:20-cv-03651-CCC-MF Document 1 Filed 04/03/20 Page 5 of 7 PageID: 5



140 (D. Conn. Nov. 22, 2019). The District of Connecticut then granted subsequent requests for

subpoenas to two additional UBS-related entities: UBS Financial Services and UBS Group AG.

Ermizin Decl. ¶ 20. This discovery was sought to determine to whom the profits from the TOAZ-

Nitrochem Scheme were distributed. Id.

Suspicious Transactions Pass Through New Jersey to Lawton Lane Chemical, Inc.

       The discovery produced by UBS Stamford (the “UBS Discovery”) revealed a number of

highly suspicious transactions involving Lawton Lane Chemical Inc. (“Lawton”), a North

Carolina company. Id. ¶ 22. Between 2009 and 2013, a total of $12,410,743 was transferred

from Nitrochem’s bank account to Lawton. Id. The funds Nitrochem sent to Lawton were

credited to or passed through accounts at the New Jersey Banks. Id. ¶ 23. This significant amount

of money was sent to Lawton without an obvious business reason, raising concerns about the

lawfulness of these transactions. Id. ¶ 24. Lawton is a company without a website or any other

public profile. Id. There is no indication that Lawton is involved in trading with fertilizer

companies, such as Nitrochem, or that it conducts any alternative valid commercial business. Id.

       In addition to the suspicious nature of the Lawton transactions themselves, public filings

suggest that Lawton is connected to TOAZ through Mr. Sergei Makhlai, who exercises de facto

control of TOAZ. Id. ¶ 25. For example, public records connect Sergei Makhlai to Lawton through

a company called MIC International Trading, Inc. (“MIC”). Id. ¶ 26. Sergei Makhlai was the

former President of MIC. Id. And, in turn, MIC shared the same Secretary/Treasurer as Lawton:

Irene Michaels. Id. MIC’s secretary, Irene Michaels, also has a name and signature that are notably

similar to the name and signature of Sergei Makhlai’s wife, Irina Makligh. Id. In addition,




                                                  5
  Case 2:20-cv-03651-CCC-MF Document 1 Filed 04/03/20 Page 6 of 7 PageID: 6



Lawton’s current President, Pat Marchiionda, has the same address as the Principal Office Address

of MIC. Id. ¶ 27.

       Given (i) there were no obvious business reasons for Nitrochem to transfer $12,410,743 to

Lawton; (ii) Lawton appears to be a shell company; and (iii) Lawton is apparently connected to

Sergei Makhlai, who controls TOAZ (which along with Nitrochem executed the above-described

scheme), Uralchem now seeks discovery of certain records related to Lawton’s banking

transactions located in this district. Id. ¶ 28. This discovery will help further identify wrongdoers

who benefited from TOAZ’s below-market trading with Nitrochem.

   C. The Documents Sought

       Petitioner’s proposed subpoena contains one document request that seeks the following

documents from the New Jersey Banks:

       All Documents, including logs or spreadsheets, concerning all wire transfers
       between 2009 and the present sent or received by Lawton Lane Chemical Inc.,
       including but not limited to transfers in which you acted as an intermediary bank
       or a correspondent bank to facilitate an interbank funds transfer.

   D. Petitioner’s Application Should Be Granted

       Petitioner meets all the statutory criteria for the issuance of an order allowing the

requested discovery under 28 U.S.C. § 1782. The New Jersey Banks are located in this district,

and the Petitioner, a 10% owner of TOAZ, intends to commence a civil proceeding in Russia to

recover profits diverted from TOAZ through Nitrochem and seeks to use the documents sought

from the New Jersey Banks in that proceeding. The documents sought from the New Jersey

Banks are relevant to identifying the individuals who profited from this unlawful diversion of

profits. Moreover, as set forth in the Memorandum of Law filed concurrently herewith, all the

discretionary factors that this Court may consider likewise favor granting this ex parte




                                                 6
  Case 2:20-cv-03651-CCC-MF Document 1 Filed 04/03/20 Page 7 of 7 PageID: 7



application. See Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264-65 (2004)

(describing discretionary factors).

       Accordingly, Petitioner respectfully requests that the Court (a) grant the Ex Parte

Application for an Order to Conduct Discovery in a Foreign Proceeding; (b) enter the Proposed

Order attached to the Bevelock Declaration, as Exhibit “A,” (c) grant Petitioner leave, pursuant

to 28 U.S.C. § 1782, to serve the subpoena attached to the Bevelock Declaration as Exhibit “B”;

and (d) grant any and all other further relief to Petitioner as deemed just and proper.

Dated: April 3, 2020
       Madison, New Jersey
                                              BEVELOCK & FISHER LLC


                                              s/ Gregory J. Bevelock
                                              Gregory J. Bevelock
                                              14 Main Street, Suite 200
                                              Madison, New Jersey 07940
                                              Tel: 973-845-2999

                                              Attorneys for Petitioner
Of Counsel:

O. Andrew F. Wilson
Emery Celli Brinckerhoff & Abady LLP
600 Fifth Avenue, 10th Floor
New York, NY 10020
Tel: 212-763-5000




                                                 7
